t c memo united_states tax_court joel hillman petitioner v commissioner of internal revenue respondent docket no filed date joel hillman pro_se daniel j parent for respondent memorandum findings_of_fact and opinion foley judge in a notice dated date respondent determined a deficiency a sec_6651 addition_to_tax and a sec_6662 penalty relating to joel hillman's federal_income_tax all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner resided in lompoc california when he petitioned this court findings_of_fact petitioner was involved in the business of selling antiques on date petitioner borrowed dollar_figure from his mother myrtle hillman later that month petitioner lent these funds to peter scholes mr scholes used these funds to finance pm for export and agreed to repay the loan in date pm for export was an argentinean business that exported european antique furniture from buenos aires to the united_states and canada after making the loan pm for export hired petitioner to find purchasers during the latter part of and in pm for export failed to generate any business as a result mr scholes could not repay petitioner in the drug enforcement agency dea investigated petitioner and seized most of his records petitioner was arrested and charged with conspiracy to possess marijuana in petitioner pleaded guilty and was sentenced to years in federal prison petitioner typically did not prepare his own federal_income_tax returns in while in the federal correctional institution in lompoc california petitioner had his federal_income_tax return prepared by his accountant kenneth casey petitioner could not provide mr casey with some records relating to because the dea refused to release them mr casey's entries on the return were based on the available records and information received from petitioner during telephone calls from prison the return was filed on date on his return petitioner reported a dollar_figure ordinary_loss and a dollar_figure capital_loss relating to pm for export opinion respondent denied petitioner's deductions for an ordinary_loss a capital_loss state_and_local_income_taxes unreimbursed employee_expenses and expenses relating to rental property respondent further determined that petitioner was liable for an addition_to_tax for failure_to_file and an accuracy-related_penalty ordinary and capital_loss deductions petitioner lent mr scholes the dollar_figure in mid-september of petitioner contends that the loan which was due in became worthless in and that he is entitled to a dollar_figure ordinary_loss deduction for a business_bad_debt respondent contends that petitioner failed to establish that the loan became worthless in we agree with respondent although a taxpayer need not wait until a debt becomes due to determine that it is worthless sec_1 166-l1 c income_tax regs petitioner did not establish that the loan became worthless in the year he deducted it see 8_bta_566 holding that the taxpayer must establish that he ascertained the debt to be worthless in the taxable_year in which he claims it to be deductible petitioner also reported a dollar_figure capital_loss deduction that allegedly related to the dollar_figure loan petitioner did not contest respondent's disallowance of the dollar_figure capital_loss accordingly we sustain respondent's determinations deductions for rental and other expenses respondent denied for lack of substantiation petitioner's deductions for state_and_local_income_taxes unreimbursed employee_expenses and expenses relating to rental property although petitioner's testimony established that he owned rental property and incurred expenses relating to this property he failed to substantiate or provide any reasonable basis for us to estimate these expenses petitioner failed to meet his burden of substantiating the remainder of his deductions see 65_tc_87 affd per curiam 540_f2d_821 5th cir accordingly we sustain respondent's determination addition_to_tax for failure_to_file a timely return respondent determined pursuant to sec_6651 a dollar_figure addition_to_tax for petitioner's failure_to_file ina timely manner a federal_income_tax return petitioner's return was filed on date petitioner did not contest respondent's determination yet respondent concedes that he overstated the addition_to_tax by dollar_figure in the notice_of_deficiency accordingly petitioner is liable for a dollar_figure addition_to_tax accuracy-related_penalty respondent determined that petitioner is liable for a sec_6662 accuracy-related_penalty the penalty applies to the portion of petitioner's underpayment that is attributable to a substantial_understatement_of_income_tax sec_6662 if petitioner establishes that he acted in good_faith and there was reasonable_cause for claiming the deductions an accuracy-related_penalty will not be imposed on the portion of the underpayment relating to such deductions see sec_1_6664-4 income_tax regs reliance on an accountant may demonstrate reasonable_cause and good_faith sec_1_6664-4 income_tax regs petitioner contends that he should not be liable for the accuracy-related_penalty on the portion of the underpayment that relates to the bad_debt deductions because he reasonably relied on the advice of his accountant while in prison petitioner hired mr casey to prepare the return petitioner supplied mr casey with all the available relevant records and did not withhold any information in addition petitioner used his limited telephone privileges to consult with mr casey mr casey proceeded incorrectly to report petitioner's bad_debt_loss as a dollar_figure ordinary_loss on form_4797 sales of business property and a dollar_figure capital_loss on schedule d capital_gains_and_losses petitioner took reasonable efforts to assess his proper tax_liability and reasonably relied on mr casey's expertise in reporting and determining the deductibility of the bad_debt thus petitioner acted in good_faith and there was a reasonable_cause for the portion of the underpayment relating to the ordinary and capital_loss deductions petitioner also established that he acted in good_faith and had reasonable_cause for claiming expenses for road dues mortgage interest and professional fees relating to his rental property although petitioner at trial was unable to substantiate these deductions at the time he filed his return he took reasonable efforts to determine the deductibility of these expenses petitioner did not however present any evidence that he exercised good_faith and had reasonable_cause for claiming deductions for state and local_taxes and unreimbursed employee_expenses accordingly the accuracy-related_penalty is applicable to the portion of the underpayment attributable to those items contentions we have not addressed are either irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
